Citation Nr: 0804671	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  95-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


INTRODUCTION

The veteran served on active duty with the Air Force from 
July 1976 to October 1977. He thereafter served on active 
duty in the Navy from May 1978 to July 1979, when he was 
discharged under other than honorable conditions. The record 
reflects that the RO in Muskogee, Oklahoma decided in May 
1980 that the character of the veteran's discharge for the 
period of service from May 1978 to July 1979 was a bar, and 
that he was not eligible for VA healthcare benefits under 
Chapter 17, Title 38, United States Code, as a result. A 
letter dated in February 1995 informed the veteran that his 
discharge from service for the period from May 1978 to July 
1979 was a bar to VA benefits for that period of service. He 
was given his appellate rights and did not appeal the 
decision. Notably, his August 1993 claim for service 
connection for schizophrenia was based only on his military 
service from July 1976 to October 1977. Thus, the Board will 
consider whether entitlement to the benefit sought may be 
granted based on the period of service from July 1976 to 
October 1977 only.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision by the 
RO in Little Rock, Arkansas that denied the appellant's claim 
for service connection for schizophrenia. In February 1997, 
the Board issued a decision that upheld the RO's denial of 
service connection for schizophrenia. The basis of the denial 
was that the appellant had not submitted a well- grounded 
claim.

The appellant appealed the February 1997 Board decision to 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court). In 
March 1999, the Court remanded the case to the Board for 
additional development. After obtaining an independent 
medical opinion, the Board once again denied the appellant's 
claim in May 2000.

Thereafter, the appellant appealed to the Court. In August 
2002, the parties to the appeal filed a Joint Motion for 
Remand. The basis for the Motion was that the Board had 
failed to provide an adequate statement of reasons and bases 
for its decision. An Order of the Court, dated in October 
2002, granted the Joint Motion and vacated the Board's 
decision. The issue on appeal was remanded for further 
development and readjudication.

In May 2003, the Board remanded the case for additional 
development. In August 2005, the Board denied service 
connection for schizophrenia.  The veteran appealed to the 
Court.  In an August 2007 Memorandum Decision, the Court 
reversed the Board's August 3, 2005 determination that the 
presumption of soundness as it applies to the veteran's claim 
had been rebutted and its finding that he is not service 
connected for schizophrenia, and remanded the matter for 
further adjudication consistent with its decision.


FINDING OF FACT

In an August 2007 Memorandum Decision, the United States 
Court of Appeals for Veterans Claims reversed the Board's 
August 3, 2005 determination that the presumption of 
soundness as it applies to the veteran's claim had been 
rebutted and its finding that he is not service connected for 
schizophrenia.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia are 
met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1137. To rebut the presumption 
of sound condition under section 1111 for conditions not 
noted at entrance to service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003); 69 
Fed. Reg. 25178 (2004).

In its August 2007 Memorandum Decision, the Court concluded 
that the presumption of soundness as it applies to the 
veteran's claim had not been rebutted.

Service connection may be established on a "direct" basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 
(pertaining to requirements for "direct" service connection). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Generally, to 
prove service connection, there must be (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury. 

The record contains diagnoses of schizophrenia, the most 
recent of which is contained in the report of a December 2004 
VA examination.  In its August 2007 Memorandum Decision, the 
Court stated:

[A]lthough by application of the unrebutted 
presumption of soundness the Board's finding that 
[the veteran's] schizophrenia preexisted service is 
legally irrelevant, the necessary derivative and 
implied finding that [the veteran's] current 
schizophrenia began (for VA benefits purposes) in 
service is not only relevant, it is favorable to 
[the veteran] because it establishes service 
connection, and it may not be overturned.  See 38 
U.S.C. § 7261(a)(4); Medrano v. Nicholson, __ Vet. 
App. __, __, 2007 WL 1201524, at *4 (Apr. 23, 2007) 
(noting that Court is not permitted to reverse 
Board's favorable finding of fact); see also R. at 
7.  Slip op. at 4.  

Although the Board, in its previous decisions - including 
that of August 3, 2005 - did not find that the veteran's 
schizophrenia began during his period of active, honorable 
military service, the Court has stated that the implication 
that the veteran's schizophrenia began during service, which 
results from the Court's conclusion that the presumption of 
soundness is not rebutted, may not be overturned.  
Consequently, with application of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102, service connection for schizophrenia must 
be granted on the basis of the Court's August 2007 decision.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


